UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2828 Colby Avenue Everett, Washington 98201 (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant is a “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company”. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer þNon-Accelerated Filer ¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of July 31, 2008 Common Stock ($.01 par value) 12,047,927 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended June 30, 2008 INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Condensed Consolidated Balance Sheets 3 — Condensed Consolidated Statements of Income 4 — Consolidated Statements of Comprehensive Income 5 — Condensed Consolidated Statements of Cash Flows 6 — Notes to Condensed Consolidated Financial Statements 8 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 25 Item 4 — Controls and Procedures 26 PART II — Other Information: Item 1 — Legal Proceedings 27 Item 1A — Risk Factors 27 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3 — Defaults Upon Senior Securities 28 Item 4 — Submission of Matters to a Vote of Security Holders 28 Item 5 — Other Information 28 Item 6 — Exhibits 28 Signatures 29 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (Dollars in thousands except share and per share amounts) June 30, December 31, 2008 2007 ASSETS Cash on hand and in banks $ 13,921 $ 12,911 Interest-earning deposits in other institutions 1,850 1,619 Securities available-for-sale, fair value 123,630 82,860 Federal Home Loan Bank (FHLB) Stock 11,920 11,920 Securities held-to-maturity, amortized cost 137,065 137,238 Loans, net 1,178,093 1,092,776 Goodwill 24,585 24,585 Core deposit intangible, net 564 634 Premises and equipment, net 15,778 14,160 Cash surrender value of bank-owned life insurance (BOLI) 23,133 22,658 Deferred tax asset 2,585 1,574 Accrued interest receivable and other assets 14,496 14,653 TOTAL ASSETS $ 1,547,620 $ 1,417,588 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits $ 990,561 $ 904,896 FHLB advances 250,000 231,000 Securities sold under agreements to repurchase 120,641 120,625 Federal Reserve Term Auction Facility (TAF) 25,000 - Junior subordinated debentures payable 15,465 15,465 Junior subordinated debentures payable, at fair value 10,924 11,422 Advance payments by borrowers for taxes and insurance 401 502 Dividends payable - 1,082 Accrued interest payable, expenses and other liabilities 8,980 10,500 TOTAL LIABILITIES 1,421,972 1,295,492 Stockholders’ Equity: Preferred stock, $.01 par value, Authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value, Authorized 25,000,000 shares; issued and outstanding 12,047,927 shares at June 30, 2008, and 12,023,685 shares at December 31, 2007 120 120 Additional paid-in capital 40,549 40,322 Retained earnings, substantially restricted 87,456 82,169 Accumulated other comprehensive (loss), net of tax (2,477 ) (515 ) TOTAL STOCKHOLDERS’ EQUITY 125,648 122,096 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,547,620 $ 1,417,588 See notes to condensed consolidated financial statements 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars in thousands except Three months ended Six months ended share and per share amounts) June 30, June 30, 2008 2007 2008 2007 Interest income: Loans $ 19,038 $ 20,403 $ 38,346 $ 40,110 Securities held-for-trading - 616 - 1,369 Securities available-for-sale 1,680 980 3,206 1,988 FHLB dividends 42 18 72 30 Securities held-to-maturity 1,991 1,054 4,075 2,017 Interest-earning deposits 42 718 108 906 Total interest income 22,793 23,789 45,807 46,420 Interest expense: Deposits 6,591 9,165 14,557 17,573 FHLB advances and other borrowings 4,227 3,103 8,270 6,519 Junior subordinated debentures 530 530 1,060 1,060 Total interest expense 11,348 12,798 23,887 25,152 Net interest income 11,445 10,991 21,920 21,268 Provision for loan losses 1,200 250 3,590 500 Net interest income after provision for loan losses 10,245 10,741 18,330 20,768 Other income: Checking fees 1,277 960 2,312 1,834 Service fees 313 275 545 529 BOLI 259 200 519 395 Net gain (loss) on sales/calls of securities 19 (459 ) 483 (459 ) Gain on sale of loans 45 33 83 121 Net gain on fair value of financial instruments 193 138 498 653 Net gain on FHLB advances - 569 - 569 Other 111 118 231 243 Total other income 2,217 1,834 4,671 3,885 Other expenses: Compensation and employee benefits 3,609 3,441 7,250 6,814 Occupancy 988 845 1,940 1,699 Marketing 325 251 562 593 Other 2,329 2,011 4,434 3,865 Total other expenses 7,251 6,548 14,186 12,971 Income before provision for federal income taxes 5,211 6,027 8,815 11,682 Provision for federal income taxes 1,577 2,044 2,567 3,934 Net income $ 3,634 $ 3,983 $ 6,248 $ 7,748 Net income per common share, basic $ 0.30 $ 0.33 $ 0.52 $ 0.64 Weighted average number of shares outstanding, basic 12,047,927 12,055,278 12,041,001 12,075,413 Net income per share, diluted $ 0.30 $ 0.32 $ 0.51 $ 0.63 Weighted average number of shares outstanding, diluted 12,162,848 12,305,667 12,185,563 12,342,216 Dividends declared per share $ 0.000 $ 0.080 $ 0.090 $ 0.160 See notes to condensed consolidated financial statements 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three months ended Six months Ended (Dollars in thousands) June 30, June 30, 2008 2007 2008 2007 Net Income $ 3,634 $ 3,983 $ 6,248 $ 7,748 Increase in unrealized (loss) gain on securities available-for-sale, net of tax (benefit) expense of $(960) and $(280) for the three months ended June 30, 2008, and 2007, respectively, and $(1,186) and $596 for the six months June 30, 2008, and 2007, respectively. (1,782 ) (519 ) (2,203 ) 1,108 Reclassification adjustment for loss on securities included in net income, net of tax benefit of $4 and $8 for the three months ended June 30, 2008, and 2007, respectively, and $130 and $8 for the six months ended June 30, 2008, and 2007, respectively. 8 15 241 15 Comprehensive Income $ 1,860 $ 3,479 $ 4,286 $ 8,871 See notes to condensed consolidated financial statements 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, (Dollars in thousands) 2008 2007 Cash flows from operating activities: Net income $ 6,248 $ 7,748 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization of premises and equipment 1,020 894 Provision for losses on loans 3,590 500 Increase in cash surrender value of bank-owned life insurance (475 ) (335 ) Amortization of retained servicing rights 21 23 Amortization of core deposit intangible 70 70 Deferred federal income taxes (385 ) (1,492 ) Deferred loan fees, net of amortization (252 ) 152 Gain on sale of loans (37 ) - Stock-based compensation 99 118 Excess tax benefit from stock-based payments (30 ) (144 ) Net change in fair value of financial instruments (498 ) (741 ) Net gain on sales/calls of securities available-for-sale (371 ) - Net gain on calls of securities held-to-maturity (112 ) - Net increase (decrease) in accrued interest receivable and other assets 378 (1,290 ) Net (decrease) increase in accrued interest payable, expenses and other liabilities (1,490 ) 1,202 Net cash provided by operating activities 7,776 6,705 Cash flows from investing activities: Loans originated, net of principal repayments (83,188 ) (7,167 ) Net purchases of securities held-for-trading - 70,223 Net sales of securities-held-for-trading - (46,319 ) Net purchases of securities available-for-sale (123,896 ) (7,500 ) Proceeds from sales/calls of securities available-for-sale 78,851 6,403 Principal repayments on securities available-for-sale 1,627 2,512 Net purchases of securities held-to-maturity (77,766 ) (5,000 ) Proceeds from calls of securities held-to-maturity 77,050 - Principal repayments on securities held-to-maturity 1,001 1,613 Purchases of premises and equipment (2,636 ) (2,807 ) Net decrease in loan participations sold (5,458 ) (2,641 ) Investment in Community Reinvestment Act (CRA) – low income housing 215 - Net cash (used in) provided by investing activities (134,200 ) 9,317 Subtotal, carried forward $ (126,424 ) $ 16,022 See notes to condensed consolidated financial statements 6 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months EndedJune 30, (Dollars in thousands) 2008 2007 Subtotal, brought forward $ (126,424 ) $ 16,022 Cash flows from financing activities: Proceeds from issuance of common stock 221 0 Dividends paid (2,166 ) (1,936 ) Repurchase of common stock - (2,327 ) Excess tax benefits from stock-based payments 30 144 Net increase in deposits 85,665 42,147 Net increase (decrease) in FHLB advances 19,000 (46,000 ) Net increase in securities sold under agreements to repurchase 16 18 Proceeds from Federal Reserve TAF 25,000 - Net decrease in advance payments by borrowers for taxes and insurance (101 ) (202 ) Net cash provided by (used in) financing activities 127,665 (7,786 ) Net increase in cash and cash equivalents 1,241 8,236 Cash and cash equivalents at beginning of period 14,530 42,879 Cash and cash equivalents at end of period $ 15,771 $ 51,115 Supplemental disclosures of cash flow information—cash paid during the period for: Interest $ 28,564 $ 25,347 Federal income taxes 2,800 3,950 Supplemental schedule of noncash investing activities: Change in unrealized loss on securities available-for-sale (1,962 ) 381 Net change in real estate owned, investment property and other repossessed assets (25 ) - Retirement of common stock in retained earnings - 95 Dividends declared 1,084 1,930 Cumulative adjustment of equity on adoption of SFAS No. 159 - (3,389 ) See notes to condensed consolidated financial statements 7 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (unaudited) 1. Presentation of Financial Information The accompanying financial information is unaudited and has been prepared from the consolidated financial statements of Cascade Financial Corporation (the “Corporation”), and its subsidiary, Cascade Bank (the “Bank” or “Cascade”). All significant intercompany balances have been eliminated in the consolidation. In the opinion of management, the financial information reflects all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial condition, results of operations, and cash flows of the Corporation pursuant to the requirements of the SEC for interim reporting.
